Citation Nr: 1011521	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The issues of entitlement to an increased rating for hearing 
loss and service connection for hypertension have been raised 
by the record (see Veteran's May and June 2008 signed 
statements), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Veteran had active duty from May 1960 to March 1964.  His 
awards and decorations include a Purple Heart.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In a December 2007 decision, the 
Board, in pertinent part, denied the Veteran's request to 
reopen his previously denied claim for entitlement to service 
connection for pes planus.

The Veteran appealed the Board's December 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In that litigation, a Joint Motion for Partial 
Remand was filed by the VA General Counsel and the appellant, 
averring that remand was warranted to afford the Board the 
opportunity to articulate adequate reasons and bases as to 
the competency of an August 2006 private medical opinion.  In 
an Order of November 2008, the Court vacated that portion of 
the Board's decision that declined to reopen the previously 
denied claim for service connection for pes planus, and 
remanded the matter, pursuant to the parties' Joint Motion.  
A copy of the Court's Order in this matter has been placed in 
the claims file.

In an August 2009 decision, the Board reopened the previously 
denied claim for service connection for pes planus, and 
remanded the reopened claim to the RO for further evidentiary 
development.


FINDING OF FACT

Pes planus was noted on the Veteran's entrance examination 
report in May 1960; giving the Veteran the benefit of the 
doubt, his pre-existing pes planus disorder underwent an 
increase in severity during service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for 
service-connected aggravation of a pes planus disorder, have 
been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to notify and assist the 
Veteran under the VCAA.  Information concerning effective 
dates and ratings for pes planus will be provided by the RO.  
If appellant then disagrees with any of those actions, he may 
appeal those decisions

The Veteran seeks service connection for a pes planus 
disorder.  In written statements in support of his claim, he 
contends that his foot pain was attributable to walking on 
concrete on the flight line while working with aircraft in 
service.  In a June 2006 written statement, he described 
difficulty walking on his left foot for which his physician, 
E.W.M., M.D., prescribed arch supports.  He said he had this 
problem since his 1964 discharge.  In his November 2006 
written statement, he said that his fallen arches were 
aggravated during military service, that Dr. E.W.M. noted his 
complaints of foot pain and that, while in service, one was 
not allowed to complain about foot pain.  

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.303(a).

The United States Court of Appeals, Federal Circuit, has held 
that "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

When the Veteran was examined for entrance into service in 
May 1960, "pes planus, second degree" was noted and he was 
found qualified for active service.  Clinical records are 
not, otherwise, referable to complaints of, or treatment for, 
pes planus.  When he was examined for separation in March 
1964, pes planus was not noted.  

A Correction to DD Form 214, Certificate of Release or 
Discharge from Active Duty (DD Form 215), issued in June 
2005, indicates that the Veteran's awards and decorations 
include a Purple Heart.

The United States Court of Appeals, Federal Circuit, has also 
stated that if a pre-existing disorder is noted upon entry 
into service, the veteran cannot bring a claim of service 
connection for that disorder.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  Instead, the claim is for 
service-connected aggravation of that disorder.  Id.  Claims 
for service-connected aggravation of a pre-existing disorder 
are governed by 38 U.S.C.A. § 1153 and the burden falls on 
the veteran to establish aggravation.  Id., see also Jenson 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the Veteran's pes planus 
occurred during service.  As stated above, 38 U.S.C.A. § 1153 
contains a presumption of aggravation when it is shown that a 
pre-existing disorder underwent an increase in disability 
during service.

In the instant case, the objective medical evidence is in 
equipoise as to whether the pes planus increased in severity 
during service.  Accordingly, the Board will accord the 
Veteran the benefit of the doubt and grant his claim for 
service connection.  Notably, on entrance examination, in May 
1960, the Veteran's pes planus was not considered 
disqualifying.  Thereafter, the clinical records are not 
referable to complaints or diagnosis of, or treatment for, a 
foot disorder.  The 1964 separation examination report is not 
referable to pes planus.  

The more recent medical evidence shows that the Veteran has 
bilateral pes planus and plantar fasciitis.  Private medical 
records from Dr. E.W.M., dated since 1992, include records 
dated from December 2005 to June 2006 indicating that the 
Veteran complained of left foot pain in December 2005 and 
bilateral foot pain in June 2006.

In a July 2006 signed statement, Dr. E.W.M. said that he saw 
the Veteran in December 2005 for complaints of heel pain and 
shoe inserts were provided for arch support to help the 
Veteran's fallen arches.

In an August 2006 signed statement, Dr. E.W.M. said that the 
Veteran, whom he treated for many years, had problems with 
his feet due to pes planus since they met.  In Dr. E.W.M.'s 
opinion, it was "possible that [the Veteran's] foot problems 
and related pain could very well have been related to his 
physical activity while in the armed services".

In a March 19, 2008 signed statement, W.T.H., DPM, a 
podiatrist, said that the Veteran had mild osteoarthritic 
changes midtarsal related to pronation syndrome, with 
calcaneal spurring and plantar fasciitis, bilaterally.  Dr. 
W.T.H. noted that the Veteran "states these problems were 
recognized while in the service by the military doctors" and 
was trying to locate these records.

In a November 2008 signed statement similar to his previous 
one, Dr. W.T.H. added that the Veteran said that his job (in 
service, evidently) required standing and walking on concrete 
for long periods of time.  Dr. W.T.H. opined that the 
Veteran's condition was as likely as not aggravated by 
service.

In a September 2009 signed statement similar to his earlier 
ones, Dr. W.T.H. added that "[t]he patient actually states 
that he was not allowed to complain about his feet hurting 
and never really [sought] any medical treatment at that 
time".

According to an October 2009 VA examination report, the VA 
examiner "extensively" reviewed the Veteran's medical 
records.  It was noted that the Veteran had bilateral foot 
pain since May 1960 with no history of specific injury.  
While in service, the arches of his feet began to hurt.  
Results of x-ray taken at the time of examination showed pes 
planus of both feet.  Upon clinical examination, the clinical 
impression was bilateral plantar fasciitis secondary to 
bilateral pes planus.  The VA examiner noted his review of 
the Veteran's service medical records, indicating pes planus, 
but no other notes of complaints.  According to the VA 
examiner, "[n]evertheless, the [Veteran's] bilateral foot 
pain at least is not likely not to be aggravated as a result 
of his military service".  The VA examiner explained that 
"[a] person with bilateral pes planus would likely 
experience foot pain during his military physical training".

However, in November 2009, another VA examiner reviewed the 
Veteran's medical records.  The VA examiner said that the 
Veteran had congenital pes planus, a flexible flat foot that 
was on one end of the spectrum of what was considered to be 
normal.  This examiner said that plantar fasciitis was an 
extension of pes planus and was more common with people with 
pes planus.  According to this VA examiner, an opinion could 
not be provided without resorting to speculation.  The VA 
examiner said that pes planus was sometimes associated with 
midfoot pain with prolonged standing and walking, but it did 
not result in any permanent residual deficits.  Further, the 
VA examiner stated that the (Veteran's) pain was a very 
subjective finding and there was no hard x-ray evidence of 
change, noting his review of the October 2009 x-ray that 
showed mild dislocation or bony destruction, consistent with 
pes planus.  In the VA examiner's opinion, the Veteran's pes 
planus was less likely than not worsened to any permanent 
residual deficit while in the military service.

Nonetheless, as detailed above, the October 2009 VA examiner 
opined otherwise.  This VA examiner reported extensively 
reviewing the Veteran's medical records, and performed a 
clinical examination.  The examiner did not find the 
Veteran's reported history of bilateral foot pain since 
entering service inconsistent with the circumstances of his 
service.  See e.g., Jandreau v. Nicholson, supra.  In fact, 
the examiner noted the absence of findings in service 
regarding pes planus but explained that a person with 
bilateral pes planus would likely experience foot pain during 
his military physical training.  The October 2009 VA 
examiner's opinion is entirely consistent with that of Dr. 
W.T.H., the podiatrist.  Thus, in this case, the November 
2009 VA medical opinion is insufficient to rebut the 
presumption of aggravation.

Accordingly, service connection for a pes planus disorder is 
granted, based upon service aggravation.  The benefit of the 
doubt has been resolved in the Veteran's favor to this 
extent.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a pes planus disorder, based upon 
aggravation in service, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


